TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00241-CR



                               Ricardo Donnell Smalls, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 11-829-K277, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ricardo Donnell Smalls pled not guilty to unauthorized use of a motor

vehicle and theft, and a jury found him guilty of unauthorized use of a motor vehicle. At the

punishment phase, the jury found the enhancement allegations of six prior state jail felony

convictions to be true and sentenced him to eight years in prison. Appellant’s appointed attorney

has filed a brief concluding that the appeal is frivolous and without merit.

               Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right to
examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State, 485
S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

                  Having reviewed the evidence presented to the jury and the procedures that were

observed, nothing in the record might arguably support the appeal. We agree with counsel that the

appeal is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1



                                               __________________________________________

                                               David Puryear

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: August 15, 2013

Do Not Publish




       1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2